Citation Nr: 1724985	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee, degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1977 to August 1977 and from December 1990 to August 1991, with additional service in the Army National Guard of Alabama.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Board videoconference hearing in October 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

In a June 2016 rating decision, the RO denied the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD) beyond 30 percent rating.  The Veteran responded in a June 2017 Notice of Disagreement form, so within one year of notification of that decision.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The RO has not yet issued a statement of the case (SOC) on the issue of an increased rating for PTSD.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the RO recognizes these issues are on appeal.  Furthermore, in a June 2017 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  Thus, a remand of the Veteran's claim for an increased rating for PTSD beyond 30 percent is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During his October 2016 Board hearing, the Veteran testified that his right knee disability has worsened since the last VA examination in August 2015, and stated that "I'm having more pain in it.  I've been subjected to injections.  In fact, three over the last month.  I've lost range of motion and assessed at examination."  
See Board hearing transcript, at 3, 6.  As the claimed disability may have worsened since his most recent examination, the Board finds that a current examination of his right knee degenerative arthritis is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).

Also, the AOJ needs to confirm if there are any outstanding VA treatment records.  The claims file contains VA treatment records dated through April 2016.  However, at the Veteran's October 2016 hearing, he testified to receiving very recent knee treatment at the Birmingham VAMC, including 3 injections to treat knee pain and swelling in the preceding month alone.  See Board hearing transcript, at 3, 7.  Thus, on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records, including from the Birmingham VAMC, for his right knee disability, dated since April 2016.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.  The examiner should also comment on the extent of functional impairment, if any, produced solely by the right knee disability.

3.  Then readjudicate the claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

